NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 04/26/2021.  In applicant’s amendments claims 1-20 were cancelled, claims 21-28 were amended.  Claims 21-28 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 21, the closest prior art US 20070161474 A1 (Lippitt) fails to teach or render obvious the exercise equipment in combination with all of the elements and structural and functional relationships as claimed and further including wherein each of stopper members is pivotally coupled at said weight bar and has a triangular shape.
The prior art of record teaches balls 34 slidably mounted in holes, which are not considered equivalent to applicant's invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the balls to be triangular shaped or pivotally coupled without improper hindsight and without breaking the function of the device.
Regarding Independent Claim 21, the closest prior art US 20070161474 A1 (Lippitt) fails to teach or render obvious the exercise equipment in combination with all of the elements and structural and functional relationships as claimed and further including said weight bar and has a triangular shape wherein when said stopper member is received in said receiving cavity, said guiding surface of said stopper member is aligned with said flat outer surface of said weigh bar.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784